Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 1 of U.S. Patent No. 10,955,356 (‘356). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 13:   ‘356 claims a measurement cycle determination method, comprising: acquiring at least one of geographic information including items related to a geography of a site where a structure is located, weather information including items related to weather at the site, and structure information including items related to the structure (C34L33-39); determining, on the basis of at least one of the geographic information, the weather information, and the structure information, a measurement cycle at which to measure a width of a crack (C34L42-45); and outputting a measurement cycle signal 
Claim 14:   ‘356 claims a measurement cycle determination device, comprising: a related information acquisition unit configured to acquire at least one of geographic information including items related to a geography of a site where a structure is located, weather information including items related to weather at the site, and structure information including items related to the structure (C32L33-40); a measurement cycle determination unit configured to determine, on the basis of at least one of the geographic information, the weather information, and the structure information, a measurement cycle at which to measure a width of a crack (C32L44-48); and a measurement cycle output unit configured to output a measurement cycle signal indicating measurement cycle information related to the determined measurement cycle (C32L49-52).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“related information acquisition unit”.
“crack information acquisition unit”.
“measurement cycle determination unit”.
“measurement cycle output unit”.
“measurement cycle updating unit”.
“a measurement path information generation unit”
“a measurement path output unit”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 4-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-178292 (‘292 hereafter, portions of attached machine translation are cited) in view of Torng (US 7,840,376).
Claims 1, 4, 10, 13 and 14:   ‘292 discloses  [0012-0013] a fracture risk evaluation apparatus , comprising: a related information acquisition unit configured to acquire at least one of geographic information (earthquake load) including items related to a geography of a site where a structure is located, weather information including items related to weather at the site, and structure information (fracture toughness) including items related to the structure; a crack information acquisition unit configured to acquire crack information (dimension of defect) related to a crack that has occurred in the structure; a fracture risk evaluation configured to determine, on the basis of the crack information and at least one of the geographic information, the weather information, the structure information, a failure probability which is a probability that the structure breaks down within a predetermined time period. ([0043] teaches an LCD, CRT and printer output unit, that displays the failure probability data calculated from the crack data [0038] and analysis conditions, which include earthquake load [0013]). ‘292 does not appear to disclose the determination of a measurement cycle determination unit, which determines a measurement cycle at which to measure a width of the crack. Torng discloses (see claim 1) a risk-based maintenance method that determines an inspection timing/interval based on crack information. It would have been obvious to one of ordinary skill in the art before the time of filing of the instant application to incorporate 
Claim 2:   Claim 1 of Torng teaches updating the measurement cycle (determining a second inspection interval) on the basis of the updated parameter information (during the first interval). It would therefore have been obvious to a skilled artisan to update the measurement cycle based on crack information; wherein the measurement cycle output unit is configured to output an update measurement cycle signal indicating the updated measurement cycle, since a different progression of the size of the crack than initially assumed would warrant an updated measurement cycle.
Claims 5 and 6:   Torng discloses the computation of a predetermined first cycle for the measurement cycle when a total value of numerical values associated with a predetermined item is less than or equal to a predetermined first threshold value  (risk value threshold, see claim 1). The structural elements recited in claim 6 would be necessitated.
Claim 7:   Fig. 1 and claim 1 of Torng discloses updating the measurement cycle/interval based on updated risk information, the measurement cycle determination unit would determine a cycle shorter than the first cycle for the measurement cycle when the total value is greater than the first threshold value.
Claims 8 and 9:   ‘292 as modified by Torng teaches claim 6, but does not appear to specify the added limitations of claims 8 and 9. However, since claim 1 of Torng teaches that the cycle is determined based on a threshold that is calculated based on multiple factors (not just crack size), one of ordinary skill in the art before the filing of the instant application would have found it obvious to determine a second cycle .
Claim 12:   ‘292 as modified by Torng above teaches the measurement cycle determination device according to claim 1, but does not appear to teach a memory unit configured to store the measurement cycle information for each crack that has occurred in each of the plurality of structures; a weighting unit configured to weight each of the cracks on the basis of the measurement cycle information; and a weighting signal output unit configured to output a weighting signal indicating the weighting. However, since Torng teaches taking into consideration the crack size distribution, one of ordinary skill in the art before the instant application was filed would have considered it obvious to prioritize the cracks via a weighting signal, so as to optimize resources available to remediate the cracks.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-178292 in view of Torng (US 7,840,376) as cited above, and further in view of JP2011-191282A (Copy and machine translation previously made of the record, hereafter ‘282)
Claim 3:   ‘292 as modified by Torng above teaches the measurement cycle determination device according to claim 2, but does not appear to teach that the crack information includes image data representing an image captured of a sheet affixed to the crack, the sheet comprising: a first layer portion including a first pattern that includes a plurality of line drawings extending in a first direction; and a second layer portion including a second pattern that overlaps the first layer portion and that includes a plurality of line drawings extending in a second direction different than the first direction; a moire occurring in the sheet due to first pattern and the second pattern overlapping, and the measurement cycle updating unit including a crack growth width estimation unit configured to estimate a growth width of the crack on the basis of a comparison of the moire corresponding to the image data acquired previously and the moire corresponding to the image acquired presently. ‘282 discloses [0023-0025] the monitoring of crack growth by monitoring the image data (vis digital camera) representing an image captured of a sheet affixed to the crack, the sheet comprising: a first layer (10B) portion including a first pattern ( grating 13B) that includes a plurality of line drawings extending in a first direction; and a second layer (10A) portion including a second pattern (grating 13A) that overlaps the first layer portion and that includes a plurality of line drawings extending in a second direction different than the first direction; a moire occurring in the sheet due to first pattern and the second pattern overlapping, and the measurement cycle updating unit including a crack growth width estimation unit configured to estimate a growth width of the crack on the basis of a comparison of the moire corresponding to the image data acquired previously and the moire corresponding to the image acquired presently. It would have been obvious to one of .
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a measurement cycle determination device according to claim 1 as outlined above, but does not teach a memory unit configured to store the measurement cycle information for each of a plurality of structures; 4378522US009 a measurement path information generation unit configured to generate, on the basis of the measurement cycle information stored by the memory unit and positional relationship information indicating a positional relationship of each of the plurality of structures, measurement path information including a path for when measuring a width of 5a crack of each of the plurality of structures; and a measurement path output unit configured to output a measurement path signal indicating the measurement path information, in the combination required by the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        2/26/2022